Citation Nr: 1021144	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture, claimed as a left arm disability, to include 
as secondary to service connected disabilities.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Air 
Force from May 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The decision was 
rendered by a special rating team designed to more quickly 
address the claims of elderly Veterans.  Jurisdiction over 
the claim has now been returned to the Nashville, Tennessee, 
RO.

The issues have been recharacterized to better reflect the 
evidence of record and the contentions of the Veteran.

The Veteran had perfected an appeal with regard to service 
connection for heart disease; however prior to certification 
of that issue to the Board, the RO granted in full the 
benefit sought on appeal.  No further question or dispute 
remains for the Board to resolve with respect to that issue.

The Veteran testified at an April 2010 hearing held before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.  
At the hearing, the Veteran was assisted by the Disabled 
American Veterans (DAV).  However, the Veteran has not 
formally appointed the DAV or any other organization or 
individual as his representative.

The issue of service connection for residuals of a left wrist 
fracture is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

At the April 2010 hearing, and in writing submitted 
immediately following the hearing, the Veteran withdrew his 
appeal on the claim of entitlement to specially adapted 
housing or a special home adaptation grant; the withdrawal 
was received prior to promulgation of a decision on the 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim of entitlement to specially adapted housing 
or a special home adaptation grant.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At the April 2010 hearing before the undersigned, the Veteran 
expressed his desire to withdraw his appeal for entitlement 
to specially adapted housing or a special home adaptation 
grant.  He accepted the RO determination that he was not 
currently eligible for the benefit sought.

As the Veteran has withdrawn the appeal in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction. 


ORDER

The appeal for entitlement to specially adapted housing or a 
special home adaptation grant is dismissed.


REMAND

Remand is required with respect to the claim of service 
connection for residuals of a left wrist fracture, for 
compliance with VA's duty to assist the Veteran in 
substantiating his claim.  This duty includes assisting the 
Veteran in the procurement of pertinent treatment records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran sustained a left wrist fracture in a fall in 
March or April of 2007, as documented in private medical 
records from M-P Hospital.  He alleges that his fall was 
related to service connected disabilities.  Specifically, he 
was dizzy due to medication taken for his now-service 
connected heart condition, and he could not recover from that 
dizziness and fell due to problems stemming from his service 
connected left above the knee amputation.

The Board first notes that the claims file includes no 
medical records from prior to April 2007.  It appears that 
the Veteran did have ongoing treatment at various VA 
facilities prior to that date; information from the weeks and 
months immediately prior to the fall would obviously be 
relevant to the current appeal.  On remand, VA must take 
appropriate steps to obtain complete treatment records from 
the VA medical center (VAMC) at Bay Pines, Florida, and any 
other VA facility identified by the Veteran or in the record.

Moreover, the evidence already of record documents both 
complaints of recurrent dizziness associated with heart 
disease, and difficulty with ambulation and use of a 
prosthetic device.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The presence of the current disability and the strong 
indication that service connected disabilities caused the 
Veteran's fall and left wrist injury require a VA examination 
and an opinion regarding the cause of the dizziness and fall.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  First, obtain complete VA treatment 
records, from at least April 2006 forward, 
from VAMC Bay Pines, all associated 
clinics, and any other VA facility 
identified by the Veteran or in the 
record.

2.  After associating any records obtained 
with the claims file, the Veteran should 
be scheduled for an examination by a 
physician knowledgeable in cardiovascular 
disorders.  The claims folder must be 
reviewed in conjunction with the 
examination.  

The heart examiner should opine as to 
whether it is at least as likely as not 
that the Veteran's heart condition (as it 
existed prior to April 2007) caused or 
substantially contributed to his reports 
of dizziness.  Further, the examiner 
should opine as to whether it is at least 
as likely as not that such dizziness 
caused or contributed to the Veteran's 
fall, particularly in light of the left 
above the knee amputation.  A full and 
complete rationale is required for all 
opinions.

3.  Additionally, VA should schedule the 
Veteran for a joints examination by a 
physician knowledgeable in orthopedics.  
The claims folder must be reviewed in 
conjunction with the examination.  

The joints examiner should fully describe 
all current impairment of the left wrist, 
as well as all other joints of the left 
arm.  The examiner should opine as to 
whether the Veteran's service connected 
left above the knee amputation caused or 
substantially contributed to the fall in 
which the left wrist was fractured.  A 
full and complete rationale is required 
for all opinions.

4. Thereafter, VA should review the claims 
file to ensure that the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  Then, readjudicate the claim 
on appeal.  If any benefit sought remains 
denied, issue an SSOC and provide the 
appellant an appropriate period of time to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


